487 F.2d 341
Thomas J. PATTERSON, #92810, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 73-2788 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 9, 1973.

Thomas A. Deas, Mobile, Ala., Court-Appointed, for petitioner-appellant.
Charles S. White-Spunner, U. S. Atty., Irwin W. Coleman, Jr., Asst. U.S. Atty., Mobile, Ala., for respondent-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
Appellant Patterson filed a habeas corpus petition in the district court pursuant to 28 U.S.C. Sec. 2255 (1970) seeking to have his previous conviction of escaping from federal custody in violation of 18 U.S.C. Sec. 751 (1970) set aside.  As a basis for relief, appellant contended that his court-appointed counsel had refrained from requesting the court to have him examined for possible insanity at the time of his escape.  Because of the alleged incompetence of counsel, appellant contended that he had been denied due process of law.


2
The district court conducted a hearing to ascertain the facts surrounding appellant's claims.  Appellant and two witnesses testified that appellant had indeed requested counsel to seek a psychiatric examination.  Court-appointed counsel denied ever receiving such a request.  Crediting the counsel's testimony, the district court denied relief.


3
We affirm.  Factual questions must be determined by the district court, and unless clearly erroneous are binding on the court of appeals.  See United States v. Strother, 458 F.2d 424, 430 (5th Cir. 1972).  Since this case falls within the well established rule, we are bound to affirm the district court's determinations of the factual issues.


4
Affirmed.



*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I